Citation Nr: 0910116	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for heart disease.  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the claims.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in July 2007.  A transcript of 
the hearing is of record.  

The issue of entitlement to service connection for hepatitis 
was denied by the Board in October 2007.  In a separate 
decision, the Board has vacated that portion of the October 
2007 decision that denied entitlement to service connection 
for hepatitis.  

The remaining claims were previously remanded by the Board in 
October 2007 for additional development.  The actions 
directed by the Board have been accomplished and the matter 
has been returned to the Board for appellate review.

The Veteran submitted a statement in support of claim, which 
was accompanied by some of his service personnel records, 
directly to the Board in December 2008.  In a December 2008 
informal hearing presentation, RO consideration of this 
evidence was waived.  It will therefore be considered in this 
decision.  38 C.F.R. § 20.1304.

In December 2008, the veteran and his representative 
submitted statements concerning his claim for service 
connection for post traumatic stress disorder (PTSD), which 
was denied by the Board in October 2007.  This matter is 
referred to the RO for appropriate action.

The issues of entitlement to service connection for 
hepatitis, heart disease, and hypertension are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is no medical evidence of record showing that the 
Veteran has a bilateral knee disorder that is etiologically 
related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  Certain enumerated disorders such as arthritis are 
presumed to have been incurred in service if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he has a bilateral knee condition 
as a result of active service.  In pertinent part, he reports 
injuring his knees while playing basketball in Tuy Hoa, 
Vietnam, in September or October 1970.  The Veteran asserts 
that his knees were iced and wrapped and that he was told 
they would be ok, but denied having any x-rays at the time of 
the injury.    

The Veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, any knee 
problems.  At the time of his separation from service, the 
Veteran denied "trick" or locked knee and clinical 
evaluation of his lower extremities was normal.  See April 
1971 reports of medical examination and history.  The Veteran 
denied any change in his medical condition on April 26, 1971.  
See statement of medical condition.  

The post-service medical evidence of record reveals that the 
Veteran has received both VA and private treatment related to 
his knees.  He was assessed with right prepatellar bursitis 
in January 2001 and bilateral degenerative joint disease 
(DJD) of the knees in May 2001.  See records from Shreveport 
VAMC.  The Veteran received subsequent treatment for 
bilateral knee DJD and chronic left knee pain from Dr. 
McFarland in May 2002 and September 2002, and treatment for 
chronic left knee injury at the Shreveport VAMC in March 2003 
and October 2003.  See progress notes.  In January 2004, the 
Veteran reported injury his left knee in 1999 while working 
as a railroad engineer.  See record from Dr. Cush; see also 
January 2004 DDS 126.  

The evidence of record does not support the Veteran's claim 
for service connection for a bilateral knee disorder.  As an 
initial matter, there is no indication from the Veteran's 
service treatment records that he was treated for any knee 
problems during service, despite his contention that he was 
injured while playing basketball in Vietnam.  As such, there 
is no evidence of a chronic bilateral knee condition during 
service.  In addition, the earliest post-service medical 
evidence of record related to the Veteran's right knee is 
dated January 2001 and the earliest post-service medical 
evidence of record related to his left knee is dated May 
2001, both of which are approximately thirty years after his 
separation from service.  The veteran has not reported 
suffering from knee symptomatology since service, and this 
large span of time does not support a finding that he has had 
continuity of symptomatology since service.  There is no 
evidence of arthritis of either knee within one year of the 
Veteran's separation from service.  See 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Moreover, there is no medical evidence to suggest that the 
Veteran's bilateral knee condition is etiologically related 
to active service.  In fact, the Veteran reported injuring 
his left knee in 1999.  In the absence of evidence 
establishing that the Veteran's bilateral knee disorder had 
its onset during service or is related to an in-service 
event, injury or disease, service connection is not warranted 
and the claim must be denied.  See 38 C.F.R. § 3.303.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the May 2004 rating decision that is 
the subject of this appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See February 2004 letter.  Accordingly, the duty 
to notify has been.  The Veteran was also provided notice of 
the appropriate disability rating and effective date of any 
grant of service connection, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See November 2007 
letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the veteran's service, VA and private treatment 
records, to include records associated with his claim for 
benefits from the Social Security Administration, have been 
associated with the claims folder.  The Board acknowledges 
that the Veteran was not afforded a VA examination in 
connection with his claim.  Remand for such an examination is 
not warranted in this case, however, because there is no 
evidence indicating that the veteran's current knee disorders 
may be associated with an established event, injury or 
disease in service.   See 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the 
veteran reported injuring his knees during service while 
playing basketball, separation examination in April 1971 
revealed no abnormal complaints or findings pertaining to the 
knees and the veteran has not reported suffering from knee 
symptomatology since service.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER


Service connection for a bilateral knee disorder is denied.  




REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008), are met.

The Veteran contends that he has hypertension/high blood 
pressure and heart disease as a result of active service.  In 
pertinent part, he reports being treated for high blood 
pressure and a heart attack during treatment for hepatitis in 
early 1971.  See January 2004 VA Form 21-526; February 2004 
VA Form 21-4138; March 2005 VA Form 9; July 2007 transcript; 
statement in support of claim received December 2008.  

VA regulations indicate that the term hypertension means that 
the diastolic blood pressure is predominantly 90mm or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2008).  

Service treatment records reveal that the Veteran had 
complaints of shortness of breath and chest pain in February 
1971.  See clinical record and nursing note.  An 
electrocardiogram (EKG) conducted that same month to rule out 
ischemic heart disease was within normal limits.  See 
electrocardiographic record.  A February 18, 1971 nursing 
note contains a blood pressure reading of 170/100.  On 
February 19, the veteran reported feeling a little weak and 
having an episode of chest pain.  At the time of his 
separation from active service, the Veteran denied pain or 
pressure in chest; palpitation or pounding heart; and high or 
low blood pressure, and clinical evaluation of his chest, 
heart, and vascular system was normal.  See April 1971 
reports of medical examination and history.  The Veteran 
denied any change in his medical condition on April 26, 1971.  
See statement of medical condition.  

Post-service medical evidence contains reference to 
hypertension and heart problems.  An April 2001 record from 
the Shreveport VA Medical Center (VAMC) reveals that a chest 
x-ray was taken at that time due to new-onset hypertension.  
See radiology/nuclear medicine report.  In February 2002, the 
Veteran was diagnosed with uncontrolled hypertension.  A 
private physician has diagnosed the Veteran with malignant 
hypertension.  See records from Dr. McFarland.  

The Veteran was seen with chest pain at the Shreveport VAMC 
in December 2001.  It was noted at that time that an EKG 
showed no specific changes in the inferior lead of T-wave.  
See primary care note.  A left heart catheterization 
performed in April 2002 showed normal coronaries with mildly 
decreased ejection fraction (EF).  See cardiology invasive 
procedure note.  The Veteran was also treated by Dr. 
McFarland for chest pain in April 2002, at which time he was 
assessed with coronary artery disease and chest pain, 
possible coronary artery disease.  In May 2002, however, Dr. 
McFarland's assessment was atypical chest pain, resolved.  

In March 2003, it was noted that the Veteran had possible 
mild decreased left ventricular function by cardiac 
catheterization after complaining of chest pain.  See 
Shreveport primary care note.  He was seen with a history of 
atypical chest pain for the past two years in October 2003.  
See id.  The Veteran underwent Bruce Protocol testing that 
same month, but the conclusion was non-diagnostic due to his 
inability to reach the target heart rate.  See id.; see also 
cardiology invasive procedure note.  No active disease was 
found at the time of an October 2003 chest x-ray.  See 
radiology/nuclear medicine report.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
Board finds that based on the evidence as a whole, medical 
examinations are necessary in relation to both of the 
Veteran's claims.  This is particularly important given the 
evidence contained in the service treatment records, the 
post-service medical evidence of record, and the Veteran's 
assertions.  Any recent VA treatment records should also be 
obtained.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

With respect to the claim for service connection for 
hepatitis, additional, relevant service treatment records 
were obtained in January 2008.  Remand is warranted for the 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 19.37.  The veteran should also be provided a VA 
examination to determine whether he has any residuals of his 
in-service hepatitis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from the Shreveport VAMC, dated 
since February 2004.  

2.  Thereafter, schedule the Veteran for 
a VA cardiovascular examination.  The 
claims folder, to include a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
studies should be performed.

The examiner is requested to provide an 
opinion as to whether the Veteran has a 
heart condition and, if so, to specify 
the diagnosis.  If the Veteran is shown 
to suffer from heart disease, the 
examiner should state whether it is at 
least as likely as not (probability of 50 
percent of greater) that heart disease 
had its onset during service or is 
related to any in-service event, disease, 
or injury.  

The examiner is also requested to provide 
an opinion as to whether the Veteran has 
hypertension and, if so, to state whether 
it is at least as likely as not 
(probability of 50 percent of greater) 
that hypertension had its onset during 
service or is related to any in-service 
event, disease, or injury.  

In providing these opinions, the examiner 
should specifically review and discuss 
the complaints and findings in the 
service treatment records in February 
1971.

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

3.  Schedule the Veteran for an 
appropriate VA examination to evaluate 
hepatitis.  The claims folder, to include 
a copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
indicated studies should be performed.

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has any 
residuals of his in-service hepatitis.   

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

4.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, issue an updated supplemental 
statement of the case (SSOC) and give the 
Veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


